MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                    Feb 10 2015, 10:23 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jack Quirk                                                Gregory F. Zoeller
      Public Defender                                           Attorney General of Indiana
      Muncie, Indiana
                                                                Kenneth E. Biggins
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Joseph D. Haskins, III,                                  February 10, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A02-1408-CR-555
              v.                                               Appeal from the Delaware Circuit
                                                               Court
                                                               The Honorable Kimberly S.
      State of Indiana,                                        Dowling, Judge
      Appellee-Plaintiff                                       Case No. 18C02-1308-FB-13




      Crone, Judge.


                                               Case Summary
[1]   Joseph D. Haskins, III, appeals his conviction for class C felony carrying a

      handgun without a license, arguing that the evidence is insufficient to establish



      Court of Appeals of Indiana | Memorandum Decision 18A02-1408-CR-555 | February 10, 2015   Page 1 of 6
      that he had actual or constructive possession of the gun. Concluding that the

      evidence is sufficient, we affirm.


                                 Facts and Procedural History
[2]   The evidence most favorable to the conviction shows that in July 2013, Muncie

      Police Department Officer Amoreena Kesler reported to the Earthstone Terrace

      apartments in the early morning hours to assist another officer in searching for

      shoplifting suspects. Officer Kesler was in a police car and in uniform. While

      Officer Kesler was speaking to the other officer, she saw two African-American

      men drive into the complex on two mopeds. Knowing that the shoplifting

      suspects had been seen on a moped, Officer Kesler drove after them but lost

      sight of them.


[3]   Officer Kesler parked her police car and began walking to the rear of the

      apartment complex when “a black male, wearing a white t-shirt and brown

      shorts came running … towards the front of the apartment.” Tr. at 48. Officer

      Kesler was still next to her police car. The man, who was later identified as

      Haskins, was running directly toward her. She ordered the man to stop and

      announced that she was a police officer. The man looked at her, turned around,

      and ran to the back of the apartment building. She ran after him yelling,

      “[P]olice, stop running.” Id. at 49. She followed him behind the apartment

      building, and she saw another black man running. She ordered him to stop, but

      he did not. She saw Haskins and the other man run into a cornfield behind the

      apartment building. Each ran into a separate area of the cornfield.


      Court of Appeals of Indiana | Memorandum Decision 18A02-1408-CR-555 | February 10, 2015   Page 2 of 6
[4]   More police arrived. Eventually, Haskins exited the cornfield from the same

      area that he had entered it. Several minutes later, the other man, later identified

      as Tristin Twilley, also exited the cornfield where he had entered it.


[5]   While Officer Kesler was behind the apartment building, she observed that the

      apartments had patios. The police found two mopeds parked on the patio of

      Haskins’s sister’s apartment. Their engines were warm, and they smelled like

      gasoline. The keys to the blue moped were found in Twilley’s pocket. The

      keys to the red moped were in the ignition, attached to an Ivy Tech lanyard.

      Unlike Twilley, Haskins had previously attended Ivy Tech. Officer Kesler saw

      a cellphone with a purple case in the red moped’s console and what she

      believed to be the handle of a handgun wrapped in a red bandana extending out

      of the console. Officer Kesler removed the object to determine if it was actually

      a gun. When she confirmed that it was, she returned it to its original location.

      She photographed the moped and the gun. Haskins informed the police that

      the cellphone was his, but he said that he had lost it and that it was being

      returned to him that night for a fee of twenty dollars. Haskins also told police

      that he had played basketball with Twilley earlier that evening.


[6]   The State charged Haskins with class C felony carrying a handgun without a

      license and class D felony receiving stolen property. Following a bench trial,

      the trial court found Haskins guilty of class C felony carrying a handgun

      without a license and not guilty of the second charge. Haskins appeals.




      Court of Appeals of Indiana | Memorandum Decision 18A02-1408-CR-555 | February 10, 2015   Page 3 of 6
                                     Discussion and Decision
[7]   Haskins challenges the sufficiency of the evidence. In reviewing the sufficiency

      of the evidence, we consider only the evidence and reasonable inferences arising

      therefrom supporting the conviction without reweighing the evidence or judging

      witness credibility. Henley v. State, 881 N.E.2d 639, 652 (Ind. 2008). “We will

      affirm a conviction if there is substantial evidence of probative value such that a

      reasonable trier of fact could have concluded the defendant was guilty beyond a

      reasonable doubt.” Id. “Elements of offenses and identity may be established

      entirely by circumstantial evidence and logical inferences drawn therefrom.”

      Bustamante v. State, 557 N.E.2d 1313, 1317 (Ind. 1990).


[8]   To convict Haskins of carrying a handgun without a license, the State had to

      prove beyond a reasonable doubt that he carried a handgun in any vehicle or on

      or about his body without being licensed and that he had been convicted of a

      felony within the prior fifteen years. Appellant’s App. at 48-49; Ind. Code §§

      35-47-2-1, -23. “To satisfy these elements, the State must prove the defendant

      had either actual or constructive possession of the handgun.” Deshazier v. State,

      877 N.E.2d 200, 204 (Ind. Ct. App. 2007), trans. denied (2008).


[9]   Haskins contends that the evidence is insufficient to establish that he had actual

      or constructive possession of the handgun.

              To show actual possession, the State must show that the defendant had
              direct physical control over the handgun. When proceeding on a
              theory of constructive possession, the State must show that the
              defendant had both the intent and capability to maintain dominion


      Court of Appeals of Indiana | Memorandum Decision 18A02-1408-CR-555 | February 10, 2015   Page 4 of 6
               and control over the handgun. Such a showing inherently involves
               showing the defendant had knowledge of the handgun’s presence.

       Id. at 205 (citations, quotation marks, and brackets omitted).


[10]   Evidence of a defendant’s dominion and control over a firearm may include the

       following: “(1) incriminating statements by the defendant; (2) attempted flight

       or furtive gestures; (3) proximity of the firearm to the defendant; (4) location of

       the firearm within the defendant’s plain view; and (5) the mingling of a firearm

       with other items owned by the defendant.” Causey v. State, 808 N.E.2d 139, 143

       (Ind. Ct. App. 2004). Haskins claims that the only evidence connecting him to

       the mopeds was his cell phone and that the State offered no evidence that he

       knew that the handgun was present. We disagree.


[11]   Haskins admitted that he was with Twilley earlier in the evening. They were

       both found hiding in the same cornfield. The mopeds were parked next to each

       other on Haskins’s sister’s patio. The mopeds were still warm, indicating that

       they had recently been ridden. Twilley had the key to the blue moped in his

       pocket. The key to the red moped was attached to an Ivy Tech lanyard, and

       Haskins had previously attended Ivy Tech. From this evidence and the

       reasonable inferences arising therefrom, a reasonable factfinder could find

       beyond a reasonable doubt that Haskins had just been driving the red moped.

       As for whether Haskins knew that the handgun was present, it was in plain

       view in the red moped’s console directly in front of the seat. Haskins’s

       cellphone was next to it. Also, Haskins ran away from Officer Kesler when he

       saw her. “Flight is also an ‘additional circumstance’ that will support an

       Court of Appeals of Indiana | Memorandum Decision 18A02-1408-CR-555 | February 10, 2015   Page 5 of 6
       inference of intent [to maintain dominion and control].” Lampkins v. State, 682
N.E.2d 1268, 1276 (Ind. 1997) (quoting Hutcherson v. State, 178 Ind. App. 8, 11-

       12, 381 N.E.2d 877, 879 (1978)). All this evidence is sufficient to establish that

       Haskins knew that the handgun was in the moped and that he had dominion

       and control over it. Accordingly, we affirm his conviction.


[12]   Affirmed.


       Friedlander, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A02-1408-CR-555 | February 10, 2015   Page 6 of 6